Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-18-00713-CV

                                       EX PARTE D.LW.

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-08970
                        Honorable Stephani A. Walsh, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the trial court’s April 26, 2018 order
of expunction is REVERSED. We RENDER an order denying appellee D.L.W.’s petition for
expunction. We ORDER appellant Texas Department of Public Safety is awarded the costs it
incurred related to this appeal.

       SIGNED August 14, 2019.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice